Citation Nr: 1501616	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-23 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided by Eastside Psychiatric Hospital from July 7-8, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from July 1987 to April 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Medical Administration Service (MAS) of the Gainesville, Florida, VA Medical Center (VAMC), which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered from July 7-8, 2011.  He failed to report for a Travel Board hearing scheduled in October 2014, and his hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran was admitted on an emergency basis to Eastside Psychiatric Hospital on July 7, 2011; VA facilities were not feasibly available at that time; and he was discharged as soon as he was stabilized on July 8, 2011.  

2.  The evidence does not demonstrate that the Veteran had coverage under a health-plan contract, for payment or reimbursement, in whole or in part, of the hospital costs.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services provided by Eastside Psychiatric Hospital from July 7-8, 2011, have been met.  38 U.S.C.A. §§ 5107(b), 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was hospitalized in Eastside Psychiatric Hospital (EPH) (also referred to as Apalachee Center) from July 7-8, 2011.  He seeks payment or reimbursement for medical expenses incurred during that hospitalization.  The treatment was not for a service-connected disability, and, accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

Because all criteria set forth in 38 C.F.R. § 17.1002 must be met, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  Here, the claim was denied on the basis that the Veteran had private insurance which paid for part of his medical bill.  In this regard, reimbursement may not be provided if the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  A "health-plan contract" includes a health insurance policy.  38 C.F.R. § 17.1001(a)(1).  

However, the Veteran alleges that he did not have insurance at the time of that hospitalization.  He states that he was separated from his wife, and not on her insurance policy.  The Board finds the Veteran's statements that he was uninsured to be credible.  

In this regard, there is very little evidence in support of the MAS finding that he had insurance.  It appears to be based on a hospital bill from EPH, dated in February 2012.  This bill shows three entries for "semi private room," all for the service date July 7, 2011, and each in the amount of $775.  Two of these are in the column for "patient," and one in the column for "insurance."  Then, there is one adjusted credit for the patient, in the amount of $775, and one adjusted credit for insurance, also in the amount of $775.  The remaining $775 was due from the Veteran.  The bill included a generic stamped notice to the Veteran, informing him that payment had been received from his insuror [sic], and that the remaining coinsurance/deductible amount was directly payable by him.  No identification of any insurance company, policy holder, or policy number was contained on this bill.  

In contrast, another bill or statement from the hospital, dated in October 2011, shows just one entry, for a semiprivate room, with the total charge of $775 listed.  On this form, the only payer was noted to be the VA.  No other insurance policy was identified.  The "insured's unique ID" was his Social Security Number, which is also his C-number for VA purposes.  

The only other evidence indicating the existence of third party insurance is contained on a MAS administrative tracking sheet printed in August 2012, for the Veteran and his wife.  However, there are also two insurance policies identified on another MAS sheet concerning eligibility, but these two insurance policies were noted to have expired, one in 2008, and one in 2009. 

The above evidence is insufficient to establish that the Veteran had third party insurance at the time of the hospitalization in EPH from July 7-8, 2011, particularly in the absence of information identifying the purported insurer.  As a consequence, it is not necessary to consider the revised regulations, which provide that if the claimant has contractual or legal recourse against a third-party payer that would only partially extinguish the Veteran's liability to the provider of emergency treatment, then VA becomes the secondary payer, except for any deductible, copayment or similar payment that the veteran owes the third party.  38 C.F.R. § 17.1005(e), (f) (2014).  

There is no indication that any of the other criteria set forth in 38 C.F.R. § 17.1002 have not been met.  In this regard, the hospitalization was for an emergency, suicidal ideation, which had been preceded a few days earlier by an attempt.  Before he went to EPH, he called VA, stating that he needed help.  His VA case manager picked him up and took him to EPH.  Therefore, the Board finds that an emergency was present, and VA facilities were not feasibly available, as demonstrated by his case manager's driving him to the EPH.  As soon as he was stabilized, the following day, he was discharged from the emergency unit.  He was enrolled in a VA health care system at the time and was receiving treatment.  

In sum, the Board finds that the Veteran's hospitalization in EPH from July 7-8, 2011 met all of the criteria required for payment reimbursement under the Millennium Health Care and Benefits Act, and the appeal is allowed.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to reimbursement or payment for unauthorized medical services provided by Eastside Psychiatric Hospital from July 7-8, 2011, is granted.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


